 PUROLATOR COURIER CORP.Purolator Courier Corp.' and Teamsters, Chauf-feurs, Warehousemen, Industrial and AlliedWorkers and Helpers, Local Union 920, affili-ated with International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpersof America and Teamsters, Freight, Tank Linesand Automobile Industry Employees, LocalUnion 988, affiliated with International Broth-erhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Petitioner.2Case23-RC-4916January 14, 1981DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Hearing Officer PatrickM. Flynn. Following the close of the hearing onSeptember 17, 1980, and pursuant to Section 102.67of the National Labor Relations Board Rules andRegulations, Series 8, as amended, the Regional Di-rector for Region 23, on September 24, 1980, trans-ferred this case to the Board for decision. There-after, the Employer and the Petitioner each filed abrief with the Board.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board, having duly considered the HearingOfficer's rulings made at the hearing, finds they arefree of prejudicial error. The rulings are hereby af-firmed.Upon the entire record in this proceeding, in-cluding the briefs, the Board finds:1. The Employer, a New York corporation, isengaged in the business of safeguarding and trans-porting commodities for customers throughout theUnited States, including the State of Texas. Theparties stipulated that during the 12 months priorto the date of the hearing, a representative period,the Employer, in the course and conduct of itsbusiness operations, performed services valued inexcess of $50,000 in States other than the State ofTexas. The parties stipulated, and we find, that theEmployer is engaged in commerce within themeaning of the Act, and that it will effectuate thepolicies of the Act to assert jurisdiction herein.2. The parties stipulated that the Petitioner is alabor organization within the meaning of Section2(5) of the Act, and we find that the labor organi-i The name of the Emploer appears as amended at he hearing2 The name of Petltilner appears as amended at the hearing254 NLRB No. 72zation involved claims to represent certain employ-ees of the Employer.3. The Employer contends that the petition for aunit of the courier/guards,3sorters, and mechanicsherein fails to raise a question concerning represen-tation because the courier/guards in question areemployed as guards within the meaning of Section9(b)(3) of the Act, and because Section 9(b)(3) pro-hibits the Board from certifying, as a bargainingrepresentative for guards, any union which, like thePetitioner, admits to membership employees otherthan guards. The Petitioner concedes that it admitsnonguard employees to membership, but disputesthe Employer's position regarding the courier/guards' status as statutory guards, which is theissue before the Board.4The undisputed evidence on the record disclosesthat the Employer operates a nationwide systemfor the overnight transportation of time-sensitivecommodities, and employs approximately 600 cou-rier/guards at 18 or 19 field offices in its Texas-Oklahoma region. These courier/guards pick upcommodities from customers and deliver them,through a network of drop points, to their destina-tions. The Employer's clients include all 12 dis-tricts of the Federal Reserve System, banks, sav-ings and loan institutions, mortgage companies,retail establishments, manufacturing and engineer-ing firms, energy concerns, and pharmaceuticalmanufacturers. The Employer typically transportsfor its clients cash letters from banks to clearing-houses, payroll checks, unsigned credit cards,credit card invoices, uncanceled checks, preprintedblank checks, legal documents, food stamps, pre-cious metals, artwork, furs, radioactive pharmaceu-ticals, and seismological data for oil companies.All of the courier/guards are bonded and mustpass a security clearance before being hired. Theydo not carry firearms. They wear uniforms, sup-plied by the Employer, consisting of shirt, trousers,jacket, cap or hat, with an identifying companylogo. The Employer issues the uniforms to make itsemployees readily identifiable to clients and locallaw enforcement agencies. The courier/guardsmake deliveries in vans owned by the Employer,which are clearly identified as "Purolator Courier"delivery vehicles. For a substantial number of theI The petition states that the Petitioner seeks a unit which includes,inter alia, "drivers, courier drivers, and] line drivers " The Em-ployer avers that its employees who correspond to these classificationsare denoted by it as "courier/guards" A the hearing, the Petitioneramended its unit request to refer to these employees as courier/guards4In view of our dispiosition of this issue, we find it unnecessary to passon the Frniployer's coitentcion that the onl appropriate unit hereil i aunit eincompassing all courier/gaards emplcld in the mployer's Texas-Oklahoma regioln599 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployer's clients,5the courier/guards make pick-ups and deliveries during nonworking hours, andhave access to clients' locked security vaults byentry into the clients' locked premises. For eachdelivery run which requires entry into customers'locked premises, the dispatcher furnishes the couri-er/guard on that run with all the keys needed forentry into the customers' premises, for disengagingany alarm systems, and for entering the customers'security vaults. The keys are distributed at the be-ginning of the shift, and the courier/guard returnsthe set of keys after he has completed his rounds.The courier/guards are held accountable for thesafekeeping of packages in their vehicles, as well asfor taking precautions when entering or leavingcustomers' premises during nonworking hours.In MDS Courier Service, Inc.,6we reiterated ourdetermination made in Brink's Incorporated7thats DeWitt Evans, the Employcr's regional vice president fr tile Flcas-Oklahoma region, testified without contradiction that over 1(X) of itsHouston customers have locked security vaults for which courier/guardsare issued keys6 248 NLRB 1320 (1980)7 226 NIRB 1182 (197t6)"deliveries of nonnegotiable documents by un-armed couriers to customer premises after closinghours involve[s] protection by them of the employ-er's customers' property within the statutory defini-tion of a 'guard' in Section 9(b)(3) of the Act."8In-asmuch as the testimony on this record, includingdocumentary evidence, demonstrates that the Em-ployer's courier/guards, like the couriers in Brink'sand the drivers in MDS, are employed to protectthe valuable property of the Employer's customers,we find those decisions controlling and concludethat the courier/guards herein are guards withinthe meaning of Section 9(b)(3) of the Act. Accord-ingly, as the Petitioner concededly admits employ-ees other than guards to membership, it may not becertified as the representative of the Employer'scourier/guards. We shall therefore dismiss the peti-tion.ORDERIt is hereby ordered that the petition filed hereinbe, and it hereby is, dismissed.' 24 N RB 132(600